Citation Nr: 9916310	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  89-16 494	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.  

(The issue of entitlement to an effective date earlier than 
July 12, 1993, for a total disability rating based upon 
individual unemployability will be the subject of a separate 
decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 12, 1960, to October 3, 1960, on active duty from 
January 1961 to December 1962 and again on ACDUTRA from 
January 6, 1964, to April 18, 1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico, which denied a total disability rating 
based upon individual unemployability.  In August 1991, the 
Board remanded the claim to the RO for further development of 
the record.  In September 1991, the Board denied a total 
disability rating based upon individual unemployability.  

In February 1998, a motion was filed with the Board for 
reconsideration of the September 13, 1991, Board decision, 
which denied a total disability rating for individual 
unemployability.  Pursuant to 38 U.S.C.A. § 7103(b), 
reconsideration was ordered by the Acting Chairman of the 
Board in June 1998.  

This case is now before an expanded panel of the Board.  This 
decision will replace the Board's September 13, 1991, 
decision and is the final decision of the Board.  

The Board notes that a January 1994 rating decision granted a 
total disability rating based upon individual 
unemployability.  The grant was made effective July 12, 1993.  
The veteran disagreed with the effective date and perfected 
an appeal on this issue.  As noted on the title page to this 
decision, the earlier effective date issue will be considered 
in a separate decision.


FINDINGS OF FACT

1.  Service connection was in effect in September 1991 for 
major depression with psychotic features, evaluated as 
50 percent disabling; low back syndrome, evaluated 


as 10 percent disabling; left knee disorder, evaluated as 
noncompensable; residuals of abrasion of the left thigh, 
evaluated as noncompensable; and high frequency hearing loss, 
evaluated as noncompensable.  The combined service-connected 
disability rating was 60 percent.  

2.  The veteran's low back syndrome is productive of pain, 
tenderness and muscle spasm, sufficient to warrant a 
20 percent evaluation.  

3.  The combined service-connected disability rating remains 
at 60 percent.   

4.  The veteran's service-connected disabilities result from 
a single accident.  

5.  The veteran has a ninth grade education and work 
experience as a clerk.  

6.  The veteran's service-connected disorders of major 
depression with psychotic features, low back syndrome, left 
knee disorder, abrasion of the left thigh and high frequency 
hearing loss are of sufficient severity to prevent him from 
securing or following substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSION OF LAW

The veteran's service-connected major depression with 
psychotic features, low back syndrome, left knee disorder, 
left thigh abrasion and high frequency hearing loss resulting 
from a single accident meet the schedular requirements for a 
total disability rating based upon individual 
unemployability, and the veteran is unemployable as a result 
of his service-connected disabilities alone.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§  3.340, 3.341, 4.16 (1993).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran is unemployable as a result of his service-
connected disabilities.  He maintains that he has limited 
education and work skills and is unable to work.  

At the outset, it is important to note that the veteran's 
claim for a total disability rating based upon individual 
unemployability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
The claim was remanded by the Board in May 1990 for further 
development.  The record is now complete; there is no further 
obligation to assist the veteran in the development of his 
claim pursuant to 38 U.S.C.A. § 5107(a).

In August 1985, VA received a copy of the veteran's 
September 1984 decision from the Social Security 
Administration Office of Hearings and Appeals.  This decision 
indicated, in pertinent part, that the veteran was precluded 
from employment for Social Security purposes, as a result of 
his mental impairment.  

In March 1986, the RO received a copy of a psychiatric report 
from Victor J. Llado, M.D., dated in February 1986.  This 
report indicated that the veteran allegedly developed an 
emotional condition as a result of an automobile accident in 
July 1982, when he lost consciousness after a jeep he was 
driving turned over and pinned him underneath.  He presented 
with a history of severe depression with profound psychomotor 
retardation, periodic mutism alternating with dysphoric 
affect and terminal insomnia.  He also had a history of a 
schizophrenic condition characterized by an overall, 
excruciating ambivalence with a great inability to perform or 
make simple life decisions.  He became very withdrawn upon 
any minor challenge of life and remained aloof and seemingly 
disconnected from others.  He also complained of daily 
perceptual disturbances in the form of visual and auditory 
hallucinations.  His schizophrenic condition was stated to 
also manifest a history of sudden loss of control with loud 
and belligerent outbursts, followed by a 


momentary failure to recognize familiar faces and places.  He 
had a history of multiple psychiatric hospitalizations and 
treatment with hospitalization from 1981 and treatment from 
1983.  It was noted that household chores and tasks were done 
by others due to the veteran's poor attention span, lack of 
motivation and overall emotional dependency.  Socialization 
was limited, except for occasional conversations with family 
members.  He was noted to be evasive and almost phobic of 
outsiders and his leisure activities were limited to looking 
at magazines, going for a short walk or brief television 
watching.  He required prompting with taking care of his 
personal needs, but usually was able to follow-through with 
them without much assistance.  He also had delegated 
financial and other executive decision-making functions to 
others.  

Mental status examination revealed the veteran to be alert 
and somewhat unkept.  He appeared border-line psychotic with 
on-and-off thinking disturbances throughout the examination.  
For a significant portion of the meeting, he appeared 
coherent and logical, but then became scattered.  His 
thinking was quite concrete with a frank lack of abstraction 
power when trying to answer challenging questions such as 
interpretation of proverbs and usual simple life situations.  
There was some degree of magical thinking at times, i.e., 
being under the influence of external beings or spirits, but 
without delusional thinking per se.  His speech was low, soft 
and monotonous.  He appeared depressed and mindless with an 
inability to smile or laugh.  He denied any satisfaction and 
seemed to be suffering from a significant degree of 
anhedonia.  He had a very blank stare, a rather flat, 
unspontaneous affect and was talking and moving quite slowly.  
He was very tentative and barely able to establish a 
relationship with Dr. Llado.  The diagnostic impression was 
schizoaffective disorder, chronic, severe.  Dr. Llado 
indicated that the veteran was suffering from a very chronic 
emotional condition which had been very resistant to past 
treatment efforts.  The prognosis was noted to be poor and it 
was stated that the veteran would need long-term, 
longitudinal, intensive psychiatric treatment.  Dr. Llado 
also opined that the veteran was unable to meet the 
occupational and performance levels demanded in a regular, 
competitive job market.  The veteran's emotional condition 
was stated to have imposed serious limitations to his 
inducing a 


poor sense of self, concretist thinking, simplistic behavior, 
labile affect, and easy irritability.  Excessive anxiety and 
extreme degree of social isolation created a poor tolerance 
for stress and an inability to relate well to others.  Dr. 
Llado also stated that the veteran was unable to handle his 
own funds at that time.  

The formal Veteran's Application for Increased Compensation 
Based on Unemployability was received by the RO in 
January 1987.  This application indicated, in pertinent part, 
that the veteran had a ninth grade education, last worked 
full-time in July 1982, had occupational experience as a 
clerk, left his last employment because of his disability and 
had no other training or education prior to becoming too 
disabled to work.  

In March 1987, the RO received another psychiatric report 
from Dr. Llado, dated January 1987.  This psychiatric report 
indicated essentially the same information as was reported by 
Dr. Llado in his February 1986 report.  The diagnostic 
impression was schizoaffective disorder, chronic, severe.  It 
was also stated that during half of the time, in an 
intermittent fashion, the veteran was able to perform 
completely well at home and outside, with no limitations in 
interpersonal relationships, leisure activities or range of 
interest.  At other times, he could perform and engage in 
daily activities, but with a moderate degree of limitations.  
The other half of the time, again in an irregular fashion, he 
was totally unable to engage in daily activities and required 
maximal assistance.  

VA outpatient treatment records from 1985 to 1987 were 
obtained and associated with the claims folder.  These 
records reflect treatment for lumbo-sacral strain, left knee 
pain and mental health problems.  The veteran complained of 
mild to severe lower lumbar pain, severe left knee burning, 
lack of memory, nervousness, restlessness, and a moderate 
level of anxiousness.   



In December 1987, August 1987 letters were submitted to VA 
from Edis Gas and the Commonwealth of Puerto Rico stating 
that they were unable to assist the veteran in his job search 
due to his emotional problems.  

A March 1988 untranslated statement from Dr. Llado regarding 
his psychiatric treatment of the veteran was associated with 
the claims folder.

The veteran underwent a VA psychiatric examination in 
July 1988.  The veteran complained of feeling insecure and 
that he had turned completely impotent.  He also complained 
that he felt he had problems with his neighbors because of 
his feeling that people laughed and talked about him.  Mental 
status examination revealed the veteran was casually dressed 
but did not look neat.  He looked down and made gestures for 
crying, but no tears came out.  He looked rather tense, 
suspicious and restless, but some voluntary component was 
also felt.  He was considered in contact.  His conversation 
was coherent and relevant.  There were referential, 
persecutory ideas, with feelings of persecution.  He was not 
considered to be delusional.  There was no active 
hallucination.  He was oriented.  He appeared depressed and 
insecure.  Memories were grossly preserved with some lapses 
in recent memory.  He was not completely impaired for 
determination of an organic condition which had been 
suspected.  Concentration was diminished.  Suicidal 
preoccupation was not present at the time of examination.  
Judgment was fair.  He was able to differentiate between 
right and wrong.  The diagnosis was recurrent major 
depression.  His level of adaptive function in the year prior 
to examination was determined to be poor.  He was considered 
able to handle VA funds.  

The veteran underwent VA orthopedic examination in July 1988.  
He complained of persistent, severe low back pain.  He 
maintained that the symptoms were exacerbated by cold weather 
and patient rest during the night.  He also complained that 
the pain radiated to his leg down to his left knee.  Physical 
examination revealed the veteran's posture to be erect with a 
left limp gait.  He was wearing a knee brace on his left knee 
and assisted in ambulation by a cane.  There was 


straightening of the lumbar lordosis, with tenderness and 
moderate spasm.  Range of motion of the low back was full, 
but painful.  Straight leg raising elicited back pain at 70 
to 160 degrees, bilaterally.  There were no signs of 
radiculopathy.  There was a well-healed left thigh scar 
present.  Neurology examination was normal.  

In July 1990, the veteran underwent VA audiology examination.  
Spanish words were used for speech audiometry.  Language 
difficulties made use of both pure tone average and speech 
discrimination inappropriate.  The pure tone average for the 
right ear was 41Hz.  The pure tone average for the left ear 
was 45Hz.  The impression was pure tone air conduction 
thresholds showed normal hearing from 500Hz to 2000Hz, 
bilaterally and a mild progressing to severe sensorineural 
hearing loss from 3000Hz to 4000Hz in the right ear.  A 
moderately severe sensorineural hearing loss from 3000Hz to 
4000Hz in the left ear was reported.  

A September 1990 statement from the veteran to VA was 
submitted in October 1990.  The statement indicated, in 
pertinent part, that the veteran worked at the Aqueduct and 
Swell Authority until such time as he suffered an accident 
while on ACDUTRA.  He stated that because of that accident, 
he lost his job.  

In February 1992, the RO received a copy of another 
psychiatric report from Dr. Llado.  This psychiatric report 
indicated essentially the same information as was reported by 
Dr. Llado in February 1986.  The diagnostic impression was 
schizoaffective disorder, chronic, severe, and rule out 
organic affective syndrome, post-traumatic.  It was also 
noted that the veteran had recently been determined to be 
disabled and unable to manage funds by the E.L.A. 
Government's Retirement Administration's medical consultants.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 


sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet.App. 356 (1991).

The veteran's service-connected disabilities in 1993 were 
major depression with psychotic features, evaluated as 
50 percent disabling; low back syndrome, evaluated as 
10 percent disabling; left knee disorder, evaluated as 
noncompensable; residuals of abrasion of the left thigh, 
evaluated as noncompensable; and high frequency hearing loss, 
evaluated as noncompensable.  The combined service-connected 
disability rating was 60 percent.  His service-connected 
disabilities were the result of a single accident which 
occurred while he was on ACDUTRA.  Therefore, the veteran has 
met the percentage requirements of 38 C.F.R. § 4.16(a), for a 
total unemployability rating on a schedular basis.  However, 
the veteran must still show that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal rating of disability.  
Id.  Furthermore, the 


question is whether the veteran is capable of performing 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

A review of the record reveals that the veteran has a ninth 
grade education.  He has occupational training as a clerk.  
He last worked in 1982.  

The veteran's service-connected major depression with 
psychotic features, low back syndrome, left knee disorder, 
abrasion of the left thigh and high frequency hearing loss 
are the disabilities that can be evaluated for 
unemployability purposes.  

The veteran's low back syndrome, was evaluated as 10 percent 
disabling.  It was evaluated as productive of no more than 
characteristic pain on motion.  It was noted during the 
July 1988 VA orthopedic examination that he had a painful, 
but full, range of back motion.  However, there was also 
straightening of the lumbar lordosis with tenderness and 
moderate spasm.  These findings are sufficient to warrant a 
20 percent evaluation which is reflective of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  

As for the veteran's service-connected left knee disability, 
he has been evaluated as noncompensable.  In order to warrant 
a compensable evaluation for recurrent subluxation or lateral 
instability, at least slight impairment of the knee must be 
shown.  In this case, the July 1988 VA orthopedic examination 
reflected back pain which radiated to his left knee.  There 
were also VA outpatient treatment records that indicated left 
knee burning.  However, there was no evidence of even slight 
recurrent subluxation or lateral instability, necessary for a 
10 percent evaluation.  

The residuals of abrasion of the veteran's left thigh, was 
evaluated as noncompensable.  In order to warrant a 
compensable evaluation, the disability must reflect flexion 
limited to 45 degrees.  The examiner during the July 1988 VA 
orthopedic examination indicated that there was a well-healed 
scar of the left thigh, but no findings relative to 
limitation of the left thigh motion were made.  Moreover, 
there was no other evidence of record regarding the veteran's 
left thigh.  Therefore, 


the evidence does not reflect findings indicative of a 
compensable evaluation for the veteran's left thigh 
disability.  

The veteran's high frequency hearing loss is rated as 
noncompensable.  Pursuant to 38 C.F.R. § 4.85 (c), numeric 
designations based solely on puretone averages is for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate. Such was the case here.  
Only pure tone averages were reported at the time of the 
July 1990 audiometric examination, in light of the 
certification by the Acting Chief of the VA Audiology Clinic 
that language difficulties made the use of both pure tone 
averages and speech discrimination scores inappropriate.  The 
average pure tone decibel loss in this instance was 
consistent with level I hearing in the right ear and level II 
hearing with respect to the left ear.  The combination of 
level I and II hearing warrants a noncompensable evaluation.   

The most significant service-connected disability affecting 
the veteran's employability status is his major depression 
with psychotic features.  The record is replete with clinical 
evidence which shows that the veteran has what has been 
variously diagnosed as schizoaffective disorder, 
schizophrenia and major depression, an emotional condition as 
a result of a Jeep accident which occurred while he was on 
ACDUTRA.  Dr. Llado, his psychiatrist, has indicated on more 
than one occasion that the veteran cannot meet the 
occupational and performance level demands of a regular 
competitive job market.  He was seen on a fairly regular 
basis in the VA mental health clinic and he was provided 
medication for his service-connected mental condition.  
Further, the veteran claimed that he lost his job because of 
his service-connected psychiatric disability.  Moreover, at 
least two potential employers submitted statements indicating 
that they were unable to offer him employment and 
specifically related this to his emotional problems.  
Finally, the Social Security Administration granted the 
veteran Social Security disability benefits and although 
mentioning his other service-connected and nonservice-
connected disabilities, related that the severity of his 
mental impairment was the basis for his inability to work for 
Social Security purposes.  The Board therefore concludes that 
the preponderance of the evidence establishes that the 
veteran's service-connected disabilities, specifically his 
psychiatric disability, prevent him from securing or 
following a substantially gainful occupation.  


ORDER

A total disability rating based upon individual 
unemployability is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  


			
	L.W. TOBIN	C. W. SYMANSKI
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BRUCE E. HYMAN
			   Member, Board of Veterans' Appeals


			
	ANDREW J. MULLEN	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


